                Case 20-11785-CSS              Doc 186        Filed 07/22/20        Page 1 of 2



                  IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF DELAWARE

In re:                                    )
                                          ) CHAPTER 11
BROOKS BROTHERS GROUP, INC., et al.,      )
                                          ) Case No. 20-11785 (CSS)
                                 1
                        Debtors.          )
__________________________________________) (Jointly Administered)

                                 NOTICE OF APPEARANCE AND
                               DEMAND FOR NOTICES AND PAPERS

         PLEASE TAKE NOTICE that Joseph E. Sarachek, Esq. of the Sarachek Law Firm

hereby enters this Notice of Appearance pursuant to Sections 342 and 1109(b) of Title 11 of the

United States Code (the “Bankruptcy Code”) and Rule 9010(b) of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”) as counsel for T.U.W. Textile Co., Ltd., a

creditor in the above-captioned matter. The undersigned requests that the Clerk of this Court add

counsel’s name and address to the master list of creditors and any official service list for

purposes of receiving notices and pleadings, including pursuant to Bankruptcy Rules 2002, 3017

and 9007, and request that the Clerk, its agent, and all other parties to this case deliver all such

notices and pleadings, as follows:

                                      Joseph E. Sarachek, Esq.
                                      Sarachek Law Firm
                                      101 Park Avenue, 27th Floor
                                      New York, NY 10178
                                      Telephone: (646) 517-5420
                                      Email: joe@saracheklawfirm.com




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are Brooks Brothers Group, Inc. (8883); Brooks Brothers Far East Limited (N/A); BBD
Holding 1, LLC (N/A), BBD Holding 2, LLC (N/A), BBDI, LLC (N/A), Brooks Brothers International, LLC (N/A);
Brooks Brothers Restaurant, LLC (3846); Deconic Group LLC (0969); Golden Fleece Manufacturing Group, LLC
(5649); RBA Wholesale, LLC (0986); Retail Brand Alliance Gift Card Services, LLC (1916); Retail Brand Alliance
of Puerto Rico, Inc. (2147); and 696 White Plains Road, LLC (7265). The Debtors’ corporate headquarters and
service address is 346 Madison Avenue, New York, New York 10017.
              Case 20-11785-CSS           Doc 186     Filed 07/22/20      Page 2 of 2


       PLEASE TAKE FURTHER NOTICE that pursuant to Section 1109(b) of the

Bankruptcy Code, the foregoing demand includes not only the notices and papers referred to in

the Rules specified above but also includes, without limitation, any notice, application,

complaint, demand, motion, petition, pleading or request, whether formal or informal, written or

oral, and whether transmitted or conveyed by mail, hand delivery, telephone, telegraph, telex or

otherwise filed or made with regard to the referenced case and proceedings therein.

       PLEASE TAKE FURTHER NOTICE that, pursuant to Bankruptcy Rule 3017(a), this

request also constitutes a request in writing for copies of any disclosure statements or plans of

reorganization filed in the above-captioned matter.

       PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance and

Request for Notices nor any subsequent appearance, pleading, claim or suit is intended or shall

be deemed to waive any (i) rights to have final orders in non-core matters (or core matters as to

which such grant of core status by Congress violates the Constitution) entered only after de novo

review by a higher court; (ii) right to trial by jury in any proceedings so triable herein or in any

case, controversy, or proceeding related thereto; (iii) right to have the reference withdrawn in any

matter subject to mandatory or discretionary withdrawal; or (iv) other rights, claims, actions,

defenses, setoffs, or recoupments to which T.U.W. Textile Co., Ltd. is or may be entitled under

agreements, in law, or, in equity, all of which rights, claims, actions, defenses setoffs, and

recoupments are expressly reserved.

Dated: July 22, 2020

                                               SARACHEK LAW FIRM
                                               /s/ Joseph E. Sarachek
                                               Joseph E. Sarachek (NY Bar No. 2163228)
                                               Sarachek Law Firm
                                               101 Park Avenue, 27th Floor
                                               New York, NY 10178
                                               Telephone: (646) 517-5420
                                               Email: joe@saracheklawfirm.com
